DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a radio terminal in a second coverage outside the first coverage” should be changed to --the radio terminal in a second coverage outside the first coverage--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 10,728,811 B2).

Regarding claim 2, Kim et al. teach wherein the enhanced coverage function has a plurality of enhanced coverage levels with different degrees of coverage extension, in the transmitting, the base station individually transmits the second redistribution parameter for each of the plurality of enhanced coverage levels, and in the acquiring, the radio terminal in the idle mode in the second coverage acquires the second redistribution parameter corresponding to an enhanced coverage level applied to the radio terminal (see claim 1, claim 4, fig. 8 and col. 12, line 55 to col. 14, line 55).
Regarding claim 3, Kim et al. teach performing, by the radio terminal, the cell reselection by ranking based on reception power when the radio terminal in the idle mode in the second coverage does not acquire the second redistribution parameter, wherein the performing the cell reselection using the acquired second redistribution parameter includes performing, by the radio terminal, the cell reselection based on the second redistribution parameter and an identifier of the radio terminal instead of the ranking when the radio terminal acquires the second redistribution parameter (see claim 1, claim 4, fig. 8 and col. 12, line 55 to col. 14, line 55). 

Regarding claim 5, Kim et al. teach performing, by the radio terminal, the cell reselection by ranking based on reception power when the radio terminal in the idle mode in the second coverage does not acquire the second redistribution parameter; and performing, by the radio terminal, the cell reselection by applying a predetermined offset value to the ranking when the radio terminal acquires the second redistribution parameter (see claim 1, claim 4, fig. 8 and col. 12, line 55 to col. 14, line 55). 
Regarding claim 6, Kim et al. teach wherein the second redistribution parameter includes the offset value (see claim 1, claim 4, fig. 8 and col. 12, line 55 to col. 14, line 55). 
Regarding claim 7, Kim et al. teach a base station in a mobile communication system, the base station comprising: a transmitter configured to transmit, through a use of broadcast signaling, a redistribution parameter used for a redistribution function, wherein the redistribution function is a function of distributing cells and/or frequencies which a plurality of radio terminals in an idle mode reselects by cell reselection, the transmitter is configured to transmit, as the redistribution parameter, a first redistribution parameter applied to a radio terminal in a first coverage and a second redistribution parameter to be applied to a radio terminal in a second coverage outside the first coverage, and the second coverage is a coverage extended by an 
Regarding claim 8, Kim et al. teach a radio terminal in a mobile communication system, the radio terminal comprising: a controller configured to acquire the second redistribution parameter from the base station according to claim 7, and perform cell reselection using the acquired second redistribution parameter (see claim 1, claim 4, fig. 8 and col. 12, line 55 to col. 14, line 55).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643